





CITATION:
R. v. Klymchuk, 2011
          ONCA 258



DATE: 20110405



DOCKET: C49193



COURT OF APPEAL FOR ONTARIO



Moldaver, Gillese and Lang JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Kirk Klymchuk



Appellant



Anil K. Kapoor and Senema Ozkin, for the appellant



Deborah Krick and Dena Bonnet, for the respondent



Heard and released orally:
March 30, 2011



On appeal from the conviction
          entered on May 16, 2008 and the sentence imposed on May 30, 2008, by Justice Fletcher
          Dawson of the Superior Court of Justice, sitting with a jury.



ENDORSEMENT



[1]

The appellant raises three grounds of appeal:  unreasonable verdict, an error in the charge
    in relation to second degree murder, and issues regarding the disclosure of
    information provided by a confidential informant.

[2]

Before addressing the various grounds of appeal, we
    wish to make the general observation that in our view, the appellant received a
    fair trial. He was ably represented by experienced counsel and the learned
    trial judge ensured that the jury only heard evidence that was properly
    admissible. The charge to the jury was a model of fairness and clarity and the
    trial judge presented the appellants case fully and in its most favourable
    light. It is against that backdrop that we turn to the first ground of appeal.

[3]

Regarding the first ground, the appellant argues that
    the verdict is unreasonable on the basis that the evidence could not and did
    not support a verdict of second degree murder.

[4]

In support of this ground, the appellant submits that in view of the
    jurys rejection of the planning and deliberation necessary for first degree
    murder, it must be accepted that the appellant did not pre-plan the staging.
    That being so, the appellant contends that it would have been impossible for
    him to plan the staging and carry it out in the two-hour time frame that was
    available to him between approximately 9:10 p.m. and 11:00 p.m., when he called
    911.

[5]

For the purpose of this argument, the appellant is prepared to accept
    that after 9:10 p.m., when the neighbour left his home, the appellants
    wife changed into different clothes and went to the drive shed to train her
    dog.  After that, on the jurys verdict,
    the appellant would then have gone to the drive shed, argued with his wife and
    killed her.  After the killing, he would
    have had to:

(a)

formulate
    and implement the plan to stage a break in;

(b)       place
    the glove impression on his wifes back;

(c)       open
    the roll-up door to the shed and move the snow blower outside;

(d)       place
    shoe impressions on the window and the mat;

(e)       remove
    his prints; and

(f)       dispose
    of his bloodstained clothing, the shoes he used to leave the footprints and the
    instrument he used to cut the window screen.

[6]

Given the extensive police search that failed to
    uncover any of the material referred to in subsection (f), the appellant would
    have had to drive somewhere to dispose of it without leaving any trace of his
    having done so.  The appellant argues
    that while he conceivably could have implemented the plan, there was
    insufficient time for him to have devised and carried it out, absent
    pre-planning.

[7]

Related to this, the appellant argues as his second
    ground of appeal that the trial judge erred in failing to bring the timing issue
    to the jurys attention.

[8]

We would not give effect to either ground.  In our view, they are very much intertwined.  It was open to the jury to find that the
    appellant would have been able, in the approximate two-hour window available to
    him, to kill his wife and stage the scene without pre-planning.  That position was put to the jury by Crown
    counsel without objection from the defence.  Indeed, experienced defence counsel at trial raised no concerns about
    the availability of second degree murder on this record; nor did he request the
    trial judge to provide the jury with any further direction on the timing
    issue.  Rather, having been provided with
    the charge, he took no issue with its contents. The charge itself, as noted,
    was a model of fairness. The trial judge carefully reviewed all of the
    pertinent evidence on the issue of staging and we have no doubt that the jury
    would have been alive to the question of timing, as well as all of the other
    factors that bore on that subject.

[9]

We acknowledge that at trial, the Crown maintained, as
    its primary position, that the appellant committed first degree murder. We also
    recognize that on the evidence, if the jury concluded that the appellant was
    the killer, first degree murder was potentially a more likely verdict than
    second degree murder. That said, everyone, including the appellant, accepted
    that second degree murder was a viable option and that it should be left to the
    jury. In the circumstances, it would appear that this enured to the appellants
    benefit.

[10]

With respect to the third ground of appeal, the
    appellant argues that the trial judge erred in failing to order the production
    of the information provided by the confidential informant.  He maintains that once the trial judge
    decided that the threshold test for innocence at stake had been met, if there
    was any link at all to the Klymchuk murder, then the trial judge was required
    to order production of the information to which the confidential informant was
    privy.  In the appellants submission,
    the trial judge was not entitled to conclude that the second stage of the
    innocence at stake test had not been met on the basis that the information which
    the informant had was inadmissible.

[11]

It is clear from his reasons that in assessing the second
    stage of the innocence at stake test and finding that it had not been met, the
    trial judge did not rest his conclusion solely on the admissibility of the
    informants information.  Rather,
    admissibility was simply one of several factors that he properly took into
    account in assessing whether the information in question was likely to raise a
    reasonable doubt as to the guilt of the accused.  See
R.
    v. Marshall
, [2005] O.J. No. 3549 (C.A.),
R. v. McClure
, [2001] 1 S.C.R. 445 (S.C.C.), and
R. v. Brown
, [2002] 2 S.C.R. 185
    (S.C.C.).

[12]

In the course of his rulings, the trial judge expressed
    real concern that the confidential information related to a different killing,
    one in which property was actually stolen.  In addition, he noted the difference in the identity of the purported
    declarants, a substantial element of subjective interpretation by the informant
    and a lack of reliability in respect of the information he received.  On that basis, he concluded that the second
    stage of the innocence at stake exception to informant privilege had not been
    established.

[13]

We see no error in the trial judges analysis or
    conclusion.  Acceding to the appellants
    submission on this point would effectively emasculate the confidential
    informant privilege.

[14]

Counsel for the appellant did not pursue in oral
    argument his written submission that there was an error in the process followed
    by the trial judge in respect of the confidential informant issue.  Regardless, we see no merit in this
    submission.  Without finally deciding the
    matter, if anything, the trial judges offer to have
amicus
appointed before the in-camera hearing in which the
    informant provided further information may, in the circumstances, have been
    overly favourable to the defence.

[15]

Accordingly, the appeal is dismissed.

Signed:           M.
    J. Moldaver J.A.


E.E. Gillese J.A.


S.E. Lang
    J.A. 

RELEASED: MJM April 5, 2011


